Citation Nr: 1410992	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-46 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Albany Medical Center December 26, 2008 to December 28, 2008.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran apparently served on active duty from July 1966 to April 1970, and from June 1970 to August 1973, (the record before the Board does not include a DD Form 214 or a service department verification of his service).  This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Albany, New York, which denied payment or reimbursement for unauthorized medical expenses incurred at Albany Medical Center December 26, 2008 to December 28, 2008.


REMAND

In a December Substantive Appeal (VA Form 9), the Veteran checked the box indicating that he wanted a BVA hearing at a local VA Office.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


	                  _________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

